Exhibit 10.1

ITEX CORPORATION

EXECUTIVE RESTRICTED STOCK AGREEMENT

          This Agreement is made as of the Grant Date (as defined in section
1.0), by and between the Participant (as defined in section 1.0) and ITEX
Corporation, a Nevada corporation (the “Company”).

          Whereas, the Company maintains the ITEX Corporation 2004 Equity
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the Compensation Committee
administering the Plan (the “Committee”) to receive a Restricted Stock award
under the Plan;

          NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:

1.0     Terms of Award 

          1.1     The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1.0:

 

(a)

The “Participant” is Steven White, CEO.

 

 

 

 

(b)

The “Grant Date” is July 6, 2006.

 

 

 

 

(c)

The “Restricted Period” is the period beginning on the Grant Date and ending on
July 6, 2009, subject to the vesting schedule in Section 5.0 below.

 

 

 

 

(d)

The number of shares of “Restricted Stock” awarded under this Agreement shall be
300,000 shares.  Shares of “Restricted Stock” are shares of Stock granted under
this Agreement and are subject to the terms of this Agreement and the Plan.

          Other terms used in this Agreement are defined pursuant to paragraph 6
or elsewhere in this Agreement.  Unless otherwise defined in this Agreement, the
terms defined in the Plan shall have the same defined meanings in this
Agreement.

2.0     Award 

          2.1     The Participant is hereby granted the number of shares of
Restricted Stock set forth in paragraph 1.0.

3.0     Dividends and Voting Rights

          3.1     The Participant shall be entitled to receive any dividends
paid with respect to shares of Restricted Stock that become payable during the
Restricted Period; provided, however, that no dividends shall be payable to or
for the benefit of the Participant for shares of Restricted Stock with respect
to record dates occurring prior to the Grant Date, or with respect to record
dates occurring on or after the date, if any, on which the Participant has
forfeited those shares of Restricted Stock.  The Participant shall be entitled
to vote the shares of Restricted Stock during the Restricted Period to the same
extent as would have been applicable to the Participant if the Participant was
then vested in the shares; provided, however, that the Participant shall not be
entitled to vote the shares with respect to record dates for such voting rights
arising prior to the Grant Date, or with respect to record dates occurring on or
after the date, if any, on which the Participant has forfeited the shares of
Restricted Stock.

--------------------------------------------------------------------------------




4.0     Deposit of Shares of Restricted Stock

          4.1     Each certificate issued in respect of shares of Restricted
Stock granted under this Agreement shall be registered in the name of the
Participant and shall be deposited in escrow with the Secretary of the Company
or with outside counsel for the Company.  The grant of Restricted Stock is
conditioned upon the Participant endorsing in blank an Assignment Separate from
Certificate for the Restricted Stock in the form of Exhibit A.  The deposited
certificates, together with any other assets or securities from time to time
deposited with the Company pursuant to the requirements of this Agreement, shall
remain in escrow until such time or times as the certificates (or other assets
and securities) are to be released or otherwise surrendered for cancellation in
accordance with Section 5.  Upon delivery of the certificates (or other assets
and securities) to the Company, the Owner shall be issued an instrument of
deposit acknowledging the number of shares of Restricted Stock (or other assets
and securities) delivered in escrow to the Secretary of the Company.

5.0     Vesting; Transfer and Forfeiture of Shares

          5.1     If the Participant’s Date of Termination (as defined below)
does not occur during the Restricted Period with respect to any shares of
Restricted Stock, then, at the end of the Restricted Period for such shares, the
Participant shall become fully vested in those shares of Restricted Stock, and
shall own the shares free of all restrictions otherwise imposed by this
Agreement.  Provided the Participant continues to be an Eligible Recipient,
Participant shall become vested in the shares of Restricted Stock, and become
owner of the shares free of all restrictions otherwise imposed by this
Agreement, prior to the end of the Restricted Period, in accordance with the
following provisions: 

 

(a)

The shares of Restricted Stock shall vest monthly over the Restricted Period,
such that 1/36th of the Restricted Shares shall vest one month after the Grant
Date and an additional 1/36th of the remaining number of shares of Restricted
Stock shall vest after each of the next 35 months thereafter.

 

 

 

 

(b)

The Participant shall become vested in the shares of Restricted Stock prior to
the date the Restricted Stock would otherwise become vested as of the
Participant’s Date of Termination, if the Participant’s Date of Termination
occurs by reason of the Participant’s death or Disability, or if the
Participant’s Date of Termination occurs by reason of the Participant’s
termination by the Company other than for Good Cause (as defined below).

 

 

 

 

(c)

The Participant shall become vested in the shares of Restricted Stock as of the
date of a Change in Control (as defined below), if the Change in Control occurs
prior to the end of the Restricted Period, and the Participant’s Date of
Termination does not occur before the Change in Control date.

          5.2     Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered until the expiration of the
Restricted Period or, if earlier, until the Participant is vested in the
shares.  Except as otherwise provided in this paragraph 5, if the Participant’s
Date of Termination occurs during the Restricted Period, the Participant shall
forfeit the Restricted Stock as of the Participant’s Date of Termination.

- 2 -

--------------------------------------------------------------------------------




6.0     Definitions

          6.1     For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:

          (a)          Change in Control.  The term “Change in Control” means an
event involving one  transaction or a related series of transactions in which
one of the following occurs:  (i) the Company issues securities equal to 50% or
more of the Company’s issued and outstanding voting securities, determined as a
single class, to any individual, firm, partnership or other entity, including a
“group” within the meaning of section 13(d)(3) of the Securities Exchange Act of
1934;  (ii) the Company issues securities equal to 50% or more of the issued and
outstanding common stock of the Company in connection with a merger, 
consolidation or other business combination;  (iii) the Company is acquired in a
merger or other business combination transaction in which the Company is not the
surviving company; (iv) all or substantially all of the Company’s assets are
sold or transferred; or (v) there is a change in the majority of the members of
the Board of Directors as a result of one or more contested elections for board
membership.

          (b)     Date of Termination.  The Participant’s “Date of Termination”
shall be the first day occurring on or after the Grant Date on which the
Participant is either: (a) not employed by the Company or any Subsidiary, or (b)
is no longer an Eligible Person under the Plan who, in the opinion of the
Committee, is rendering valuable services to the Company or any Subsidiary,
regardless of the reason for the termination of employment or services; provided
that a termination of employment shall not be deemed to occur (i) if the
Participant voluntarily left the Company for any reason other than retirement,
disability or “Good Reason,”  or (ii) by reason of a transfer of the Participant
between the Company and a Subsidiary or between two Subsidiaries; and further
provided that the Participant’s employment shall not be considered terminated
while the Participant is on a leave of absence from the Company or a Subsidiary
approved by the Participant’s employer.  If, as a result of a sale or other
transaction, the Participant’s employer ceases to be a Subsidiary (and the
Participant’s employer is or becomes an entity that is separate from the
Company), and the Participant is not, at the end of the 30-day period following
the transaction, employed by the Company or an entity that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Participant’s
Date of Termination caused by the Participant being discharged by the employer.

          (c)     Disability.  Except as otherwise provided by the Committee,
the Participant shall be considered to have a “Disability” during the period in
which the Participant is unable, by reason of a medically determinable physical
or mental impairment, to engage in any substantial gainful activity, which
condition, in the opinion of a physician selected by the Committee, is expected
to have a duration of not less than 120 days.

          (d)     Good Cause.  The term “Good Cause” means that the Participant
is terminated by majority vote of (excluding Participant) the Board of Directors
as a result of (1) the occurrence of one of the following: (i) serious
misconduct, dishonesty or disloyalty, directly related to the performance of
duties for the Company, which results from a willful act or omission or from
gross negligence, and which is materially or potentially materially injurious to
the operations, financial condition or business reputation of the Company or any
significant subsidiary thereof; (ii) Participant being convicted (or entering
into a plea bargain admitting criminal guilt) in any criminal proceeding that
may have a material adverse impact on the Company’s reputation and standing in
the community; (iii) drug or alcohol abuse, but only to the extent that such
abuse has an obvious and material effect on the Company’s reputation and/or on
the performance of Participant’s duties and responsibilities; or (iv) willful
and continued failure to substantially perform Participant’s duties; and (2)
such event, conduct or condition that may result in termination for Good Cause
is not cured within thirty days after written notice is delivered to Participant
from the Company.  For these purposes, no act or failure to act shall be
considered “willful” unless it is done, or omitted to be done, in bad faith
without reasonable belief that the action or omission was in the best interest
of the Company.

- 3 -

--------------------------------------------------------------------------------




          (e)     Good Reason.  The term “Good Reason” means that the
Participant, without Participant’s consent has either:

 

•

incurred a material reduction in Participant’s title, status, authority or
responsibility as CEO at the Company; or

 

 

 

 

•

failed to be re-elected to the Board and continue as the CEO/Chairman and been
able to nominate one officer to the Board; or

 

 

 

 

•

incurred a reduction in the Participant’s base compensation from the Company; or

 

 

 

 

•

been notified that Participant’s principal place of work will be relocated by a
distance of fifty (50) miles or more; or

 

 

 

 

•

been required to work more than ten (10) days per month outside of Participant’s
principal offices for a six (6) month continuous period.

          (f)     Plan Definitions.  Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.

7.0     Heirs and Successors

          7.1     This Agreement shall be binding upon, and inure to the benefit
of, the Company and its successors and assigns, and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business.  If any rights of the
Participant or benefits distributable to the Participant under this Agreement
have not been exercised or distributed, respectively, at the time of the
Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan. 
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant.  If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under this Agreement or before the complete distribution of
benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

8.0     Administration

          8.1     The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.

- 4 -

--------------------------------------------------------------------------------




9.0     Plan Governs

          9.1     Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company.

10.0   Amendment

          10.1     This Agreement may be amended by written agreement of the
Participant and the Company, without the consent of any other person.

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the Grant Date.

ITEX Corporation

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By:

Eric Best

 

Steven White, CEO

 

Committee Chairman

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Printed Name

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

- 5 -

--------------------------------------------------------------------------------




EXHIBIT A

Assignment Separate from Certificate

          FOR VALUE RECEIVED and pursuant to that certain Restricted Stock
Agreement (the “Agreement”), Steven White  hereby sells, assigns and transfers
unto ITEX Corporation, a Nevada corporation (“Assignee”), Three Hundred Thousand
(300,000) shares of the Common Stock of the Assignee, standing in the
undersigned’s name on the books of said corporation represented by Certificate
No.      herewith and does hereby irrevocably constitute and appoint the
Secretary and/or the transfer agent of the Assignee as attorney-in-fact to
transfer the said stock on the books of the within named company with full power
of substitution in the premises.  This Assignment may be used only in accordance
with and subject to the terms and conditions of the Agreement, in connection
with the forfeiture of shares of Common Stock of said corporation issued to the
undersigned pursuant to the Agreement, and only to the extent that such shares
remain unvested and subject to forfeiture under the Agreement.

Dated:  ________________________

 

Signature________________________________

 

 

 

 

 

 

 

Signature________________________________


--------------------------------------------------------------------------------




ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE

          The undersigned taxpayer hereby elects, pursuant to the
above-referenced Federal Tax Code, to include in taxpayer’s gross income for the
current taxable year, the amount of any compensation taxable to taxpayer in
connection with his receipt of the property described below. The name, address,
taxpayer identification number and taxable year of the undersigned are as
follows:

 

NAME:

 

 

 

ADDRESS:

 

 

 

TAXPAYER IDENTIFICATION NO.:

 

 

 

TAXABLE YEAR: 2006

          The property with respect to which the election is made is described
as follows: 300,000 shares (the “Shares”) of the Common Stock of ITEX
Corporation (the “Company”).

          The date on which the property was transferred is:  July 6, 2006.

          The property is subject to the following restrictions:

 

The Shares will be forfeited if taxpayer’s employment is terminated before July
6, 2009.  This risk of forfeiture lapses with regard to a portion of the Shares
based on the continued performance of services by the taxpayer over time.

          The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is:  $177,000.

          The amount (if any) paid for such property is: $0.00.

          The undersigned has submitted a copy of this statement to the person
for whom the services were performed in connection with the undersigned’s
receipt of the above-described property. The transferee of such property is the
person performing the services in connection with the transfer of said property.

          The undersigned understands that the foregoing election may not be
revoked except with the consent of the Commissioner.

 

Dated: July ___, 2006

 

 

 

 

 

Taxpayer

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

(Name)

 

          The undersigned spouse of taxpayer joins in this election. Dated: July
         , 2006

          Spouse

 

--------------------------------------------------------------------------------

 

 

(Name)

 


--------------------------------------------------------------------------------